Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00070-CV

                     SKYLINE EMS INC. and Juan “Johnny” Cordero,
                                   Appellants

                                              v.

                                   AR CONCEPTS INC.,
                                        Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-15618
                     The Honorable Richard E. Price, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE PULLIAM

      In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellants Skyline EMS Inc. and Juan “Johnny”
Cordero.

       SIGNED November 25, 2015.


                                               _____________________________
                                               Karen Angelini, Justice